DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Reference numeral 11 is used for the disclosure of “carrier” and “small portable container”.  Reference numeral 12 is used for the disclosure of “plurality of sanitation and personal protective items” and “components”  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ear plugs”, as required in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 4, the limitation “a mini roll of multi-ply toilet paper” is indefinite because it is unclear what applicant meant by “mini roll” or to what degree a roll of toilet paper is considered a “mini roll”.  It is unclear what are the dimensions of the roll to be considered “mini”, or to what the roll is compared to be considered a “mini roll”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alcorn (US 8,596,458) in view of Mullis (US 2013/0299382).
Alcorn discloses a personal sanitation travel kit (10) comprising a carrier (18) having at least one sidewall defining an interior compartment (defined by area where tray 20 is disposed), a top opening to provide access to the interior compartment; at least one handle (22) coupled to a top end of at least one sidewall; a plurality of sanitation and personal protective items (12) removably contained within the interior compartment.  Alcorn does not disclose the plurality of sanitation and personal protective items comprising a packeted moist wipes (54) (see column 6 lines 49-51).  Alcorn does not disclose the moist wipes being disinfecting wipes, a medical mask, and a pair of latex free gloves.  However, Mullis discloses a travel kit comprising wrapped disinfecting hand wipes (see [0035]), a mask/medical mask (see [0032]), and a plurality of disposable gloves made from a germ barrier material or vynol/latex free gloves (see [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel kit of Alcorn having the moist wipes being disinfected for sanitizing any surface used by the traveler, and including a medical mask and the gloves for a better and more complete traveler kit.  After Alcorn is modified by Mullis, the moist disinfecting wipes will be capable to disinfect an occupant seating space within a transport vehicle.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn (US 8,596,458) and Mullis (US 2013/0299382) as applied to claim 1 above, and further in view of Olson (10,286,095).
Claim 2 
Alcorn does not disclose the at least one sidewall made from transparent material.  However, Olson discloses a travel kit comprising a container (12) made from transparent material (see column 2 lines 51-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel kit of Alcorn being made from transparent material as taught by Olson for visual access into the interior of the carrier by the user.  After carrier of Alcorn is modified and being formed from transparent material, the carrier will permit viewing of the plurality of sanitation and personal protective items within the interior compartment.
Claim 3
Alcorn discloses a bottle of a hand sanitizer liquid (62) (see column 6 lines 49-53).  Alcorn does not disclose the size of the bottle and a packet of hand sanitizing wipes.  However, Olson discloses the travel kit comprising a packets/pouches (30) containing disinfectant wipes (see column 3 lines 1-12) used to disinfect surfaces, such as airplane tray table, airplane arm rest, and/or a seat (see column 2 lines 38-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the travel kit of Alcorn and Mullis including additional pouches with disinfectant wipes as taught by Olson for cleaning and/or disinfecting other surfaces in contact with the user.  Regarding the size of the bottle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle of hand sanitizer of Alcorn having a desired size, 2-3 ounces, to comply with the rules and regulations to the travelers with respect to liquid bottles.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alcorn (US 8,596,458), Mullis (US 2013/0299382) and Olson (10,286,095) as applied to claim 3 above, and further in view of Hoensheid (US 2019/0261781).
Alcorn further discloses a multi-ply of toilet paper (52) (see figure 5).  Alcorn as modified does not disclose a tray cover and a headrest cover.  However, Hoensheid discloses a travel kit comprising a cover seat (14a) including a headrest cover (see figures 1 and 2A) to create a sterile barrier between the seat and the individual (see [0024]), and a tray cover (16a) to create a sanitary working surface (see [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle of hand sanitizer of Alcorn, Mullis and Olson to include a cover seat and a tray cover as taught by Hoensheid to provide a sanitary working surface and to create a sterile barrier between the seat and the user/traveler.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn (US 8,596,458), Mullis (US 2013/0299382), Olson (10,286,095) and Hoensheid (US 2019/0261781) as applied to claim 4 above, and further in view of Schmid (US 2021/0151166).
Claims 5 and 6
Alcorn as modified does not disclose an eye mask and a pair of ear plugs.  However, Schmid discloses a kit including items to reduce anxiety while traveling (see [0014]), other items that could be included in the kit are, between others, ear plugs and eye mask/eye shades (see [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Alcorn as modified to include an ear plugs and an eye mask/eye shades as taught by Schmid to help the traveler to rest and/or sleep while traveling.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn (US 8,596,458), Mullis (US 2013/0299382), Olson (10,286,095) and Hoensheid (US 2019/0261781) as applied to claim 4 above, and further in view of Soffer (US 2013/0219624).
Claim 7
Alcorn as modified does not disclose an inflatable neck pillow and a removable cover.  However, Soffer discloses a travel pillow comprising a U-shaped pillow (22) disposed within a pillow casing (2) for holding the pillow (see [0022], [0023] and figures 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Alcorn as modified and further includes a pillow within a pillow case as taught by Soffer help the traveler to rest and/or sleep while traveling.  Regarding the limitation of the pillow being inflatable, Soffer discloses inflatable pillows, bean bag pillows, and traditional sewn-in stuffed pillows are known and equivalent travel pillows (see [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Alcorn as modified to have the travel pillow being an inflatable travel pillow since bean bag pillows, traditional sewn-in stuffed pillows, and inflatable pillows are equivalent type of pillows in the art and would perform the function of cushioning equally well.
Claims 8 and 9
Soffer further discloses an access slot (defined by slot formed by operable enclosing member 20) in the removable cover dimensioned to receive the inflatable U-shaped bladder within the inner space; a first cooperating fastener (20) to selectively open and close the access slot, and a second cooperating fastener (defined by combination of 12 and 16) at a terminal end the cover, the cooperating fastener operable to secure the inflatable neck pillow about a neck of the passenger (see figures 4 and 5).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn (US 8,596,458), Mullis (US 2013/0299382), Olson (10,286,095) and Hoensheid (US 2019/0261781) as applied to claim 4 above, and further in view of Weisang (US 2017/0280946).
Claims 10 and 11
Alcorn discloses the mini roll of multi-ply toilet paper comprises a roll of multi-ply toilet paper.  Alcorn does not disclose the roll of toilet paper being compressed without an inner core insert.  However, Weisang discloses a compressed roll of toilet tissue paper being coreless, which is wrapped at a minimal/negligible radius, and requires less space during storage and transport (see [0001] and [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Alcorn having the roll of toilet tissue paper being coreless as taught by Weisang for saving storage and transportation space within the carrier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736